Appellate Case: 21-1307    Document: 010110730276   Date Filed: 08/26/2022   Page: 1
                                                              FILED
                                                  United States Court of Appeals
                   UNITED STATES COURT OF APPEALS         Tenth Circuit

                            FOR THE TENTH CIRCUIT                     August 26, 2022
                          _________________________________
                                                                    Christopher M. Wolpert
                                                                        Clerk of Court
     JAMES RALPH DAWSON, JR.,

           Plaintiff - Appellant,

     v.                                                  No. 21-1307
                                            (D.C. No. 1:16-CV-00489-CMA-NYW)
     JEFF ARCHAMBEAU, the CEO of                          (D. Colo.)
     Colorado Health Partners; RICK
     RAEMISCH, Executive Director of
     the Colorado Department of
     Corrections; SUSAN TIONA, Chief
     Medical Officer of the Colorado
     Department of Corrections; R.
     FRICKEY,

           Defendants - Appellees,

     and

     C. IRELAND, FCF Health
     Providers; T. SICOTTE,

           Defendants.
                          _________________________________

                             ORDER AND JUDGMENT *
                          _________________________________


 *
      Oral argument would not help us decide the appeal, so we have
 decided the appeal based on the record and the parties’ briefs. See Fed. R.
 App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G).

       Our order and judgment does not constitute binding precedent except
 under the doctrines of law of the case, res judicata, and collateral estoppel.
 But the order and judgment may be cited for its persuasive value if
 otherwise appropriate. See Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
Appellate Case: 21-1307   Document: 010110730276   Date Filed: 08/26/2022   Page: 2



 Before MATHESON, BACHARACH, and MORITZ, Circuit Judges.
                _________________________________

       Mr. James Dawson is a state inmate afflicted with Hepatitis C.

 Complaining of the treatment for his hepatitis, he sued four individuals

 (Robert Frickey, Jeff Archambeau, Susan Tiona, and Rick Raemisch) for

 deliberate indifference to serious medical needs. In the suit, the district

 court issued two orders. The first one granted summary judgment to Mr.

 Archambeau, Dr. Tiona, and Mr. Raemisch; the second order granted

 summary judgment to Mr. Frickey. These grants of summary judgment led

 Mr. Dawson to appeal.

       This appeal creates two issues:

       1.     What is the scope of our appellate jurisdiction?

       2.     Did Mr. Dawson fail to exhaust available administrative
              remedies?

       On the first question, we conclude that our jurisdiction is confined to

 the grant of summary judgment to Mr. Frickey. In the notice of appeal, the

 appellant must designate the orders being appealed. Mr. Dawson complied,

 designating the order as to Mr. Frickey but not the order as to the three

 other defendants. We thus lack appellate jurisdiction over the issues

 involving Mr. Archambeau, Dr. Tiona, and Mr. Raemisch.

       On the second question, we conclude that Mr. Dawson failed to

 exhaust available administrative remedies. Federal law requires exhaustion

 of available administrative remedies. Prison Litigation Reform Act,

                                         2
Appellate Case: 21-1307   Document: 010110730276   Date Filed: 08/26/2022   Page: 3



 42 U.S.C. § 1997e(a). Such remedies were available to Mr. Dawson

 through the state prison’s grievance system. Mr. Dawson used this system

 to file grievances, but they didn’t address anything that Mr. Frickey had

 done or not done. Given the failure to file a grievance about Mr. Frickey’s

 conduct, the district court correctly granted summary judgment to him.

 1.    We lack appellate jurisdiction over the appellate arguments
       involving defendants Archambeau, Raemisch, and Tiona.

       In civil cases, an appellant must a file notice of appeal within 30

 days. Fed. R. App. P. 4(a)(1)(A). In the notice of appeal, the appellant

 must designate the order being appealed; and this designation limits our

 jurisdiction. See Fed. R. App. P. 3(c)(1)(B) (requiring designation of the

 order); Foote v. Spiegal, 118 F.3d 1416, 1422 (10th Cir. 1997) (limiting

 our jurisdiction).

       Mr. Dawson seeks to appeal two summary-judgment orders. He filed

 a notice of appeal after the second order, but not after the first order. In

 this notice of appeal, Mr. Dawson designated the award of summary

 judgment to Mr. Frickey. Left unmentioned was the prior award of

 summary judgment to the other defendants. So the notice of appeal didn’t

 trigger appellate jurisdiction as to defendants Archambeau, Raemisch, and

 Tiona.




                                        3
Appellate Case: 21-1307   Document: 010110730276   Date Filed: 08/26/2022   Page: 4



       Mr. Dawson argues that a docketing statement can supplement the

 notice of appeal. For the sake of argument, we can assume that Mr. Dawson

 is right. Even so, he never filed a docketing statement.

       When appellants file briefs within the deadline for the notices of

 appeal, those briefs can supplement the designation of orders being

 appealed. Smith v. Barry, 502 U.S. 244, 248–49 (1992). But Mr. Dawson

 didn’t file any briefs within the deadline for his notice of appeal.

       Because Mr. Dawson didn’t timely file a notice of appeal for the

 award of summary judgment to defendants Archambeau, Raemisch, and

 Tiona, we lack jurisdiction to review the summary-judgment rulings in

 their favor.

 2.    Mr. Dawson failed to exhaust administrative remedies as to Mr.
       Frickey’s conduct.

       For the ruling as to Mr. Frickey, however, we do have jurisdiction.

 On the merits, the parties disagree on exhaustion of available

 administrative remedies, so we must decide

               whether Mr. Frickey waived his exhaustion argument by
                omitting it in his first summary-judgment motion and

               whether Mr. Dawson exhausted available administrative
                remedies.

       A.       Mr. Frickey did not waive his exhaustion argument for
                summary judgment.

       Mr. Frickey had earlier moved for summary judgment but didn’t

 argue nonexhaustion. The district court granted the motion, but we

                                        4
Appellate Case: 21-1307   Document: 010110730276   Date Filed: 08/26/2022   Page: 5



 reversed and remanded the case. On remand, Mr. Frickey moved again for

 summary judgment. This time, he argued nonexhaustion as a ground for

 summary judgment. Mr. Dawson contends that Mr. Frickey waived his

 nonexhaustion argument by failing to include it in his first motion for

 summary judgment.

       We reject this contention. In answering the complaint, Mr. Frickey

 raised nonexhaustion as a defense. He didn’t waive the defense by failing

 to include it in his first summary-judgment motion. See Villante v.

 VanDyke, 93 F. App’x 307, 308–09 (2d Cir. 2004) (unpublished)

 (concluding that the defendants hadn’t waived their exhaustion defense by

 omitting it in their first motion for summary judgment); Drippe v.

 Gototweski, 434 F. App’x 79, 81 (3d Cir. 2011) (unpublished) (concluding

 that the defendant did not waive his exhaustion defense “by failing to raise

 it in a timely motion for summary judgment”); see also Gray v. Sorrels,

 818 F. App’x 787, 791 (10th Cir. 2020) (unpublished) (concluding that the

 defendants didn’t waive exhaustion by omitting it in their motion to

 dismiss). 1

       Mr. Dawson argues that our reversal of the first summary judgment

 order barred subsequent consideration of exhaustion. For this argument, he



 1
       These unpublished opinions are persuasive but not precedential. See
 10th Cir. R. 32.1(A); United States v. Austin, 426 F.3d 1266, 1274
 (10th Cir. 2005).
                                        5
Appellate Case: 21-1307   Document: 010110730276   Date Filed: 08/26/2022   Page: 6



 relies on the law-of-the-case doctrine. This doctrine provides that when we

 decide an issue, that decision governs in a later appeal. Capps v. Sullivan,

 13 F.3d 350, 353 (10th Cir. 1993). But we didn’t address exhaustion in the

 earlier appeal, either expressly or implicitly, so the law-of-the-case

 doctrine doesn’t apply. See Anthony v. Baker, 955 F.3d 1395, 1397 n.1

 (10th Cir. 1992) (“The law of the case doctrine ‘encompasses a court’s

 explicit decisions, as well as those decided by necessary implication.’”

 (quoting Williamsburg Wax Museum v. Historic Figures, Inc., 810 F.2d 243

 (D.C. Cir. 1987))), abrogated in part on other grounds, Handy v. City of

 Sheridan, 636 F. App’x 728, 742 (10th Cir. 2016) (unpublished).

       B.     Mr. Dawson failed to exhaust available administrative
              remedies.

       On the merits, Mr. Dawson denies the availability of an

 administrative remedy for past harm. Granted, exhaustion was necessary

 only if Mr. Dawson had an available administrative remedy. See Porter v.

 Nussle, 534 U.S. 516, 524 (2002). But the administrative process did

 supply Mr. Dawson with potential remedies. For example, prison

 authorities could have granted prospective relief, like ordering prompt

 medical attention. Because remedies were available to Mr. Dawson, he had

 to exhaust the administrative process. See Woodford v. Ngo, 548 U.S. 81,

 85 (2006) (“[A] prisoner must now exhaust administrative remedies even

 where the relief sought—monetary damages—cannot be granted by the


                                        6
Appellate Case: 21-1307   Document: 010110730276   Date Filed: 08/26/2022   Page: 7



 administrative process.”); Jernigan v. Stuchell, 304 F.3d 1030, 1032

 (10th Cir. 2002) (“Even where the ‘available’ remedies would appear to be

 futile at providing the kind of remedy sought, the prisoner must exhaust

 the administrative remedies available.”)

       The remaining question is whether Mr. Dawson exhausted the

 administrative process for his claims against Mr. Frickey. Mr. Dawson did

 file three grievances. To determine whether these grievances sufficed, we

 consider whether they had supplied prison officials with enough

 information to address the substance of Mr. Dawson’s eventual court action

 against Mr. Frickey. See Kikumura v. Osagie, 461 F.3d 1269, 1285

 (10th Cir. 2006), overruled on other grounds by Bell Atl. Corp. v.

 Twombly, 550 U.S. 544 (2007), as explained in Robbins v. Okla., 519 F.3d

 1242, 1246–47 (10th Cir. 2008).

       Mr. Dawson denies any obligation to name each defendant in his

 grievances. We can assume that he’s right. But prison authorities still

 needed at least some information about what Mr. Frickey had allegedly

 done wrong. See CDOC Admin. Reg. 850-04(IV)(C) (“A grievance is a

 written complaint by an offender filed on their own behalf regarding a

 policy, condition, or an incident pertaining to the offender’s

 confinement.”); see also Kikumura, 461 F.3d at 1285 (discussing the

 necessary content of a grievance).



                                        7
Appellate Case: 21-1307   Document: 010110730276   Date Filed: 08/26/2022   Page: 8



       In the complaint, Mr. Dawson alleged that Mr. Frickey had

 disregarded pain complaints at a medical appointment. But the first

 grievance had preceded the appointment with Mr. Frickey. So that

 grievance couldn’t alert anyone to Mr. Dawson’s dissatisfaction with Mr.

 Frickey’s conduct. In the second grievance, Mr. Dawson had complained

 about the failure to include his blood tests in his medical records. But this

 grievance didn’t bear on Mr. Dawson’s allegations about Mr. Frickey. In

 the third grievance, Mr. Dawson had complained of his inability to get a

 new treatment being given to other inmates. Again, the grievance hadn’t

 mentioned anything that Mr. Frickey did or didn’t do.

       Considered separately or together, the three grievances didn’t alert

 authorities to any dissatisfaction with Mr. Frickey’s conduct. So Mr.

 Frickey was entitled to summary judgment on his exhaustion defense.

                                      * * *

       We lack jurisdiction to address the award of summary judgment to

 defendants Archambeau, Raemisch, and Tiona. But we do have jurisdiction

 to consider the award of summary judgment to Mr. Frickey. In our view,

 the district court didn’t err in granting summary judgment to Mr. Frickey.




                                        8
Appellate Case: 21-1307   Document: 010110730276   Date Filed: 08/26/2022   Page: 9



 He couldn’t incur liability because Mr. Dawson hadn’t exhausted available

 administrative remedies.


                                        Entered for the Court


                                        Robert E. Bacharach
                                        Circuit Judge




                                        9